 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   TRAVIS MORGAN,                                  Case No.: 3:18-cv-00380-LAB-KSC
12                    Plaintiff,
                                                     ORDER DENYING MOTION FOR
13   v.                                              DELAYED DECISION [DOC. NO. 37]
                                                     & MOTION TO QUASH
14   NANCY A. BERRYHILL, Officially as
                                                     DEFENDANT’S EVIDENCE [DOC.
     Acting Commissioner of the Social
15                                                   NO. 39]
     Security Administration,
16                     Defendant.
17
18
19
20         Presently before the Court are two motions filed by plaintiff Travis Morgan. In the
21   first Motion, which was filed December 26, 2018, he requests the Court delay its decision
22   on the pending cross-motions for summary judgment to allow him time to file another
23   motion, the nature of which he does not describe. Doc. No. 37. This mystery motion
24   appears, however, to be the second Motion currently before the Court, which was filed
25   nunc pro tunc on January 9, 2019, rendering plaintiff’s first Motion as moot. Doc. No. 39.
26         In the second Motion, plaintiff requests the Court quash evidence in the
27   administrative record that defendant received from the IRS regarding plaintiff’s earnings
28
                                                 1
                                                                            3:18-cv-00380-LAB-KSC
 1   for 2008 and 2009, on the basis the IRS has since corrected its records of plaintiff’s earning
 2   for those years. Id., Ex. F001-006.
 3         The Court’s role in this case is to review the final decision of the Commissioner to
 4   determine whether it is supported by substantial evidence in the certified administrative
 5   record and is free from legal error.1 See 42 U.S.C. § 405(h); Hill v. Astrue, 698 F.3d 1153,
 6   1158 (9th Cir. 2012). The Court’s duty requires it to review the entire record as a whole.
 7   See e.g. Hill, 698 F.3d at 1158-59. It may not, therefore, remove evidence that is part of
 8   the administrative record, and which was considered by the Commissioner in making its
 9   final determination. Based on the foregoing, plaintiff’s Motions are DENIED.
10         IT IS SO ORDERED.
11   Dated: February 11, 2019
12
13
14
15
16
17
18
19
20
21
22
23         1
              The Court has completed its review of the administrative record and the arguments
     raised by the parties in their respective cross-motions and concluded the Commissioner’s
24
     final determination, including specifically the finding regarding plaintiff’s earnings for
25   2008 and 2009, is not supported by substantial evidence in the record, given plaintiff’s
     testimony and evidence corroborating his claim the IRS records relied on by the ALJ were
26
     erroneous. [Doc. No. 40.] As such, the Court has recommended plaintiff’s case be
27   remanded for further administrative proceedings, including further developing the record
     and making a proper finding on this issue. Id.
28
                                                   2
                                                                               3:18-cv-00380-LAB-KSC
